Citation Nr: 0025036	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-05 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and post-
traumatic stress disorder (PTSD).

4.  Entitlement to service connection for herpes.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


REMAND

The veteran served on active duty from July 1974 to June 
1980.  Service medical records (SMRs) for that period are 
associated with the claims file as are service personnel 
records.  The personnel records reflect that the veteran also 
served an enlistment in the Naval Reserve from November 1982 
to November 1985.  There is also evidence that she performed 
drills from 1982 to 1985 and at least one period of active 
duty for training (ADT).  There are no medical records 
associated with this period of reserve service.  The veteran 
has not specifically contended that she received pertinent 
military treatment during her reserve service.  However, an 
attempt must be made to obtain any outstanding SMRs.  Hayre 
v. West, 188 F.3d 1327, 1332 (Fed. Cir. 1999).  The veteran 
is also advised that if she did receive treatment from the 
military during her reserve service, and the records are 
unavailable, she can submit other evidence to support her 
claims.

The veteran is seeking entitlement to service connection for 
PTSD.  She alleges that she was the victim of several sexual 
assaults in service.  The veteran has received several 
diagnoses of PTSD by both VA and non-VA health care providers 
that have linked her PTSD to the alleged assaults in service.  
The Board finds that the veteran's claim is well grounded. 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
See Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990). 

In order to establish service connection for PTSD there must 
be medical evidence establishing a diagnosis of the 
condition; a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor; 
and, credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (1999); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  The Board notes that 
38 C.F.R. § 3.304(f) was amended, effective June 1999, to 
remove the requirement for a "clear" diagnosis of the 
condition.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  If the VA determines either 
that the veteran did not engage in combat lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, there must be credible supporting 
evidence.  The credible supporting evidence is not limited to 
service department records, but can be from any source.  See 
YR v. West, 11 Vet. App. 393, 397 (1998) (citations omitted).  

The veteran here did not engage in combat.  Accordingly, lay 
testimony alone is not sufficient to establish the required 
in-service stressor.  38 C.F.R. § 3.304(f).  Credible 
supporting evidence is therefore required.

The United States Court of Appeals for Veterans Claims 
(Court) has said that, in personal assault cases, the 
Secretary (VA) has undertaken a special obligation to assist 
a claimant in producing corroborating evidence of an in-
service stressor.  See Patton v. West, 12 Vet. App. 272, 280 
(1999).  VA is required to comply with special evidentiary 
procedures for PTSD claims based on personal assault.  The 
procedures are found in VA Adjudication Procedure Manual M21-
1 (M21-1), Part III, 5.14c (Feb. 20, 1996).  These 
procedures recognize that personal assault cases may require 
development to alternative sources for information.  They 
also provide a generalized listing of possible indicators of 
a past sexual trauma.  In short, sexual assault cases must be 
developed following the guidelines in 5.14c.  Patton, 12 
Vet. App. at 277-282.

The Board notes that the veteran was afforded an opportunity 
to provide information in support of her claim as set forth 
in Part III, 5.14c.  She included that information as part 
of a stressor statement that was provided in March 1999.  
However, the September 1999 supplemental statement of the 
case continued to deny her claim on the basis of a lack of a 
"clear" diagnosis of PTSD.  This appears to be based on the 
lack of a diagnosis from a period of VA hospitalization in 
February 1999.  However, this finding is contrary to the 
regulation.  Moreover, the veteran submitted a psychological 
evaluation in June 2000 that provided another diagnosis of 
PTSD related to her claimed stressors in service.

The veteran testified at her Travel Board hearing in June 
2000 that she was in receipt of Social Security 
Administration (SSA) disability benefits.  (Transcript 
p. 41).  The veteran was also retired for medical disability 
from the Post Office.  It would be of benefit to the 
adjudication of her claim if the administrative decisions and 
medical records associated with the respective disability 
benefits were obtained and associated with the claims file.

In regard to the other issues on appeal, the Board notes that 
there may be relevant evidence contained in the veteran's 
reserve SMRs.  Therefore, any decision on her claims must be 
held in abeyance at this time.  Further, the claim of TDIU is 
inextricably intertwined with the veteran's other claims.  
Finally, the veteran presented additional VA treatment 
records at her June 2000 hearing.  She also testified that 
she continued to receive VA treatment for her claimed 
disorders.  Therefore, an attempt must be made to obtain any 
outstanding VA treatment records.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

The veteran's case is remanded in order to comply with 
procedural due process requirements.  The Board makes no 
finding and intimates no opinion as to whether the veteran 
has submitted new and material evidence for entitlement to 
service connection for hypertension or whether her claims, 
other than involving PTSD, are well grounded.  Morton v. 
West, 12 Vet. App. 145 (1999).

Finally, the veteran submitted additional evidence in support 
of her claim after her appeal was certified to the Board in 
May 2000.  The evidence consisted of a lay statement from D. 
I. Brown, dated in July 2000 and received at the Board in 
August 2000, within 90 days of the certification of appeal.  
The veteran did not submit a waiver of consideration by the 
agency of original jurisdiction.  Therefore, the lay 
statement is remanded back to the RO for consideration in 
support of the veteran's claim.  38 C.F.R. § 1304 (1999).

In order to fairly adjudicate the veteran's claim, the case 
must be remanded for further development.  Therefore, the 
veteran's case is REMANDED for the following action.

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who may possess additional 
records pertinent to her claims.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified, which have not been 
previously secured.  The veteran should 
be advised that she is ultimately 
responsible for obtaining any private 
treatment records, however, the RO may 
attempt to assist her in this endeavor.  
Any records received should be associated 
with the claims file.

2.  The RO should request that the 
veteran submit a list (concerning names, 
dates and addresses) for all alternative 
objective sources that may establish the 
occurrence of the claimed stressor(s).  
This should specifically include medical 
records from physicians or caregivers who 
may have treated the veteran either 
immediately following an incident or 
sometime thereafter; and military and/or 
civilian police reports.  After securing 
any necessary release form(s), the RO 
should directly contact the sources that 
are identified, obtain copies of the 
relevant records in their possession that 
are not already in the claims file, and 
associate such records with the claims 
file.  The aid of the veteran and her 
representative in securing such records 
should be enlisted, as needed.  However, 
if any such records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

3.  The RO should also contact the 
veteran and request that she submit 
signed statements from persons having 
personal knowledge of her claimed 
stressor(s), to include confidants such 
as family members, roommates, fellow 
service members or clergy.  The veteran 
should be notified that statements from 
persons who knew the veteran during her 
period of active duty as well as 
subsequent to separation from military 
service will be considered.  Each 
person's name and complete address should 
clearly be shown.  Each statement should 
describe exactly what the person observed 
and mention specific dates and places.  A 
person on active duty at the time should 
include his or her service number and 
military unit.  The veteran should also 
submit copies of any personal diaries or 
journals pertaining to the occurrence of 
the claimed stressors.

4.  A request for the veteran's reserve 
medical records should be made to the 
National Personnel Records Center (NPRC).  
Any attempts to secure these records must 
be documented in the claims file.  Any 
records obtained should be associated 
with the claims file.

5.  The RO should contact the SSA and 
obtain copies of the veteran's records 
regarding SSA benefits, including any SSA 
administrative decisions and the medical 
records upon which the decisions were 
based.  Any records received should be 
atached to the claims folder.

6.  The RO should also contact the Office 
of Personnel Management (OPM) and obtain 
copies of the veteran's records regarding 
OPM benefits, including any OPM 
administrative decisions and the medical 
records upon which the decisions were 
based.  Any records received should be 
associated with the claims folder.

7.  Following receipt of responses from 
the veteran and all contacted sources, 
and after accomplishing any additional 
development deemed warranted by the 
record, the RO should prepare a report 
detailing the nature of the alleged in-
service stressor(s), and whether any such 
stressor is established by the record; 
this report is then to be added to the 
claims file.  If any alleged in-service 
stressor is deemed established by the 
record, the RO should undertake the 
development requested in paragraph 8.  
If, however, the RO determines that the 
record establishes no alleged in-service 
stressor, the RO should skip the 
development requested in paragraph 8.

8.  If and only if the record establishes 
the occurrence of an alleged stressor 
coincident with her service in the 
military, the veteran should be examined 
by a VA psychiatrist to determine whether 
it is at least as likely as not that she 
has PTSD is a result of such stressor.  
Towards this end, the RO should provide 
to the examiner the report described in 
paragraph 7, above, and the examiner 
should only rely only upon the 
stressor(s) deemed established by the 
record in rendering a diagnosis.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should explain how the 
diagnostic criteria of the DSM-IV are 
met, to include identification of the 
specific stressor(s) underlying the 
diagnosis, and comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO.  
Copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.  The report of examination must 
be typed and must include the complete 
rationale for all opinions expressed.

9.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on her claims.

10.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

11.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues on appeal.  If 
the benefits sought are not granted, the 
veteran and her representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
of the veteran until she is notified by the RO.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


